PER CURIAM.
Jorge Rodriguez, as general partner of and on behalf of Sunset 110 Associates, Ltd., [Sunset] appeals an order dismissing its action against appellees Goldome Sunset, Inc., Goldome Realty Credit Corp. and Marcial Solis. The reinstatement of Sunset’s certificate of limited partnership is evidenced by the certificate issued by the State of Florida, Department of State on June 17, 1988. Thus, Sunset was authorized to maintain the action. See §§ 620.-*130178(5), .179(2), Fla.Stat. (1987). Accordingly, we reverse the order of dismissal.
Reversed and remanded.